[LETTERHEAD]

Exhibit 10.10

SEVERANCE AGREEMENT AND RELEASE

 

THIS SEVERANCE AGREEMENT AND RELEASE (“Agreement”) is entered into between
Tuesday Morning, Inc., its related and affiliated entities (collectively,
“Tuesday Morning”), and Susan Davidson (“Employee”), and is intended to be a
full and final resolution of all matters involving Employee’s employment with
Tuesday Morning.  Specifically, the parties to this Agreement agree to the
following:

 

1.Termination of Employment.  Employee’s employment with Tuesday Morning
terminated effective as of May 28, 2015 (the “Termination Date”).

 

2.Payments.  Provided Employee does not revoke this Agreement as provided for in
Section 9(e) of this Agreement, and in consideration for Employee’s signing this
Agreement and the promises contained herein, Tuesday Morning will pay to
Employee $178,365.39, less applicable deductions (the “Separation
Payment”).  Subject to Section 20, the Separation Payment will be made in
seventeen (17) equal installments on Tuesday Morning’s consecutive regularly
scheduled paydays with the first payment to be made on the first regularly
scheduled payday following the expiration of the revocation period provided for
in Section 9(e) of this Agreement, but in no event later than 60 days following
the Termination Date.  Each such installment shall be deemed a separate payment
for purposes of the Final Treasury Regulations under Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”), if applicable.  Tuesday
Morning is not offering any tax advice to Employee regarding the Separation
Payment.

 

Tuesday Morning also will pay to Employee the cash value of Employee’s earned
but unused days of vacation time.  This payment will be made subject to
applicable deductions.  Employee understands and agrees that upon her receipt of
the payments described above she will have been fully compensated for all work
she has performed for Tuesday Morning.

 

The parties agree that Tuesday Morning does not have a legal obligation to make
the Separation Payment, but that it chooses to do so in consideration for
Employee’s promises in this Agreement.  Employee agrees and understands that the
Separation Payment is conditioned upon Employee’s continuing compliance with the
terms of this Agreement.  A breach by Employee of any term of this Agreement
will result in the termination of Tuesday Morning’s obligation to make any
further installment payments under this Agreement and Employee will repay to
Tuesday Morning any part of the Separation Payment Employee has received under
the terms of this Agreement.

 

3.Benefits.  All of Employee’s employment benefits from Tuesday Morning will
terminate as of the end of the month of termination, except where provided for
by a specific Tuesday Morning benefit plan, by an applicable statute, or by this
Agreement.  Pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), Employee and her eligible family members have the right to continue
their coverage under Tuesday Morning’s health insurance plan.

 

4.Career Transition Services.  Tuesday Morning will provide Employee with career
transition services from RiseSmart that will assist the Employee in her search
for a new position.  Tuesday Morning will pay up to $2,500 to RiseSmart for a
services package, if and to the extent used by Employee prior to March 15th of
the calendar year following the calendar year containing the Termination Date.

 

 

1

Initials_RMR/SD_____

--------------------------------------------------------------------------------

[LETTERHEAD]

5.Return of Tuesday Morning Property.  As of the date Employee signs this
Agreement, she represents that she has returned to Tuesday Morning all
Company-owned or leased property or documents in her possession or under her
control, except for documents related to her compensation and benefits.

 

6.Cooperation.  Employee further agrees that she will make herself reasonably
available, either in person or by telephone to answer questions, provide
information, and to otherwise provide reasonable assistance to Tuesday Morning
as may reasonably be requested from time to time.  Employee further agrees, upon
reasonable request, to provide Tuesday Morning her truthful and complete
cooperation in any litigation matters arising out of or related to either her or
Tuesday Morning’s activities.  Such cooperation will be truthful and voluntary
on her part. This cooperation agreement remains in effect at all times.  

 

7.Nondisclosure and Nonuse.  Employee, during her employment by Tuesday Morning,
has had access to and has become familiar with Tuesday Morning’s operations,
procedures, computer systems, customer information, pricing techniques, methods
of doing business, merchandise, marketing plans, financial and accounting
information, policies and practices, employee salary and benefit information and
other confidential information which is regularly used in the operation of
Tuesday Morning’s business, but is not within the public domain.  For the
purposes of this Agreement all such information is collectively referred to as
the “Confidential Information.”  Employee acknowledges and agrees that the
Confidential Information is a valuable, special and unique asset of Tuesday
Morning, the disclosure or use of which could cause substantial injury and loss
of profits and goodwill to Tuesday Morning.  Accordingly, Employee shall not
directly or indirectly in any way use or disclose any of the Confidential
Information.  Employee also agrees not to voluntarily testify about Tuesday
Morning and not to voluntarily assist third parties against Tuesday Morning or
voluntarily testify without a subpoena or court order against Tuesday
Morning.  Employee also agrees she has not improperly during employment, and has
not and will not following the Termination Date, disclose Confidential
Information, access Tuesday Morning’s computer systems, download files or
information from Tuesday Morning’s computer systems or in any way interfere,
disrupt, modify or change any computer program used by Tuesday Morning or any
data stored on Tuesday Morning’s computer systems.

 

8.Release.  Employee, on behalf of herself and her heirs, executors or
administrators, hereby releases, discharges and agrees not to sue or file any
charges or claims against Tuesday Morning, its predecessors, successors and
assigns, parent, subsidiaries, affiliates, current and former directors,
officers, shareholders, employees, representatives, agents, and employee benefit
plans under any local, state, or federal law, for any type of claim, demand or
action whatsoever.  Employee understands and agrees that she is waiving and
releasing any and all claims, known or unknown as of the date of this Agreement,
that she may have against Tuesday Morning, its predecessors, successors and
assigns, parent, subsidiaries, affiliates, current and former directors,
officers, shareholders, employees, representatives, agents, and employee benefit
plans, including, but not limited to, claims for unpaid wages, employment
discrimination, breach of contract, fraud, emotional distress, wrongful
discharge, negligence, personal injury and retaliation, whether or not such
claims arise under common-law, contract or tort theories or under any federal,
state or local law, including without limitation Title VII of the Civil Rights
Act of 1964; Sections 1981 through 1988 of Title 42 of the United States Code;
the Equal Pay Act; the National Labor Relations Act; the Employee Retirement
Income Security Act of 1974; the Patient Protection and Affordable Care Act of
2010; the Americans With Disabilities Act of 1990; the Family and Medical Leave
Act of 1993, as amended; the Worker Adjustment and Notification Act; the Fair
Labor Standards Act of 1938, as amended; the Genetic Information
Nondiscrimination Act of 2008; and the Age Discrimination in Employment
Act.  This release does not affect Employee’s right to benefits under the terms
of any employee benefit plan in which she participated while employed by Tuesday
Morning, her right to file a charge with the Equal Employment Opportunity
Commission (the “EEOC”), her right to enforce the terms of this Agreement, or
any right which as a matter of law may not be waived.

 

 

2

Initials_RMR/SD_____

--------------------------------------------------------------------------------

[LETTERHEAD]

9.Waiver of Age Discrimination Claim.  By executing this Agreement, Employee
acknowledges:

 

(a)She has been advised and is again advised in this writing (i.e. through this
Agreement) of her right to consult with an attorney of her choosing regarding
the terms of this Agreement, the effect of this Agreement, and her legal rights
prior to executing this Agreement, and that she has had an adequate opportunity
to do so;

 

(b)She has read this Agreement and fully understands its terms, including the
fact that this Agreement specifically releases and waives all rights and claims
Employee may have under the Age Discrimination in Employment Act of 1967 prior
to the date on which Employee signs this Agreement;

 

(c)She is not waiving any rights or claims that may arise after the date this
Agreement is signed;

 

(d)She has 21-days from the date she receives this Agreement to review and
consider this Agreement before executing it, and any agreed changes, whether
material or not, do not restart the running of the 21-day period;

 

(e)For a period of seven days following the date Employee signs this Agreement,
Employee may revoke this Agreement, in which case this Agreement and the
obligations herein, are null and void.  Employee understands that Tuesday
Morning’s obligations under this Agreement shall not become effective or
enforceable until the revocation period expires, and that she will not receive
the benefits provided by this Agreement if she revokes this Agreement.  In order
for the revocation to be effective it must be in writing and delivered to the
Company’s Human Resources Department in Dallas, Texas; and

 

(f)She is entering into this Agreement knowingly and voluntarily, of her own
free will, and without any coercion, undue influence, threat or intimidation of
any kind, and that she agrees to all the terms of this Agreement and intends to
be legally bound by them.



10.Waiver of Future Employment.  Employee agrees that in the future she will not
apply for employment with Tuesday Morning and will not accept any offer of
employment made by any employee of Tuesday Morning or anyone purporting to
represent Tuesday Morning.

 

11.Mutual No Disparagement.  Employee agrees that Tuesday Morning’s goodwill and
reputation are assets of value which were obtained through costs, time and
effort.  Therefore, subject to Section 14 of this Agreement, Employee agrees
that Employee will not in any way, directly or indirectly, disparage, libel or
defame Tuesday Morning, their business or their business practices, services or
employees. Employee further agrees, subject to Section 14 of this Agreement, not
to engage in any conduct or take any action, written or oral, that will
interfere with Tuesday Morning’s operations or its relationships with its
employees, vendors and customers.  Tuesday Morning agrees that on and after the
effective date of this Agreement it shall not, directly or indirectly,
disparage, libel or defame Employee’s skills, integrity or her personal or
business reputation.  For purposes of this Section 11, Tuesday Morning’s
obligations shall be limited to (a) senior executives who have the title of
Senior Vice President, Executive Vice President, President/Chief Operating
Officer and Chief Executive Officer and (b) representatives of the Human
Resources Department.



12.References.  In response to requests by prospective employers for information
about Employee’s employment by Tuesday Morning, Tuesday Morning will disclose
only Employee’s dates of employment and position and will verify her salary.

 

 

3

Initials_RMR/SD_____

--------------------------------------------------------------------------------

[LETTERHEAD]

13.Confidentiality of this Agreement.  Subject to Section 14 of this Agreement,
it is the express intent of the parties that the terms and conditions of this
Agreement shall not be disclosed except in response to a validly issued
subpoena, a request from a government agency or as set out below.  The parties
agree that Tuesday Morning may disclose the terms of this Agreement to its
officers, directors, managers, attorneys and to those employees who are
necessary to carry out the terms of the Agreement.  The parties agree that
Employee may disclose the terms of this Agreement only to her spouse, her
attorney and to her financial advisor.

 

14.Retention of Right to File an EEOC Charge.  Nothing in this Agreement is
intended to interfere with Employee’s right to file a charge or complaint
through the EEOC or another government agency in connection with any claim
Employee believes Employee may have against Tuesday Morning.  Similarly, nothing
in this Agreement is intended to interfere with Employee’s right to initiate or
respond to communications with or participate in any investigation conducted by
the EEOC or another government agency.  However, by executing this Agreement,
Employee agrees not to file a lawsuit to assert any claims released in this
Agreement, and waives the right to recover any monetary damages or other
personal relief (including legal or equitable relief and attorneys’ fees and
costs) in any proceeding Employee may bring before the EEOC or any other
government agency, or in any proceeding brought by another person or entity,
including the EEOC or any other government agency, on Employee’s behalf.

 

15.Non-Solicitation or Hiring.  Employee agrees that she will not hire or
solicit for employment any employees, officers or senior management of Tuesday
Morning for a period of 12 months after the date of this Agreement.

 

16.No Admission of Wrongdoing.  This Agreement shall not in any way be construed
as an admission by Tuesday Morning that it has violated any law or acted
wrongfully with respect to Employee or any other person, all such admissions
being expressly denied.

 

17.Entire Agreement/Modification.  This Agreement sets forth the entire
agreement between the parties and fully supersedes any and all prior agreements,
representations or understandings between the parties regarding the subjects in
this Agreement.  Employee represents and acknowledges that in executing this
Agreement, Employee does not rely on, and specifically disavows any reliance on,
any communications, promises, statements, inducements, or representations, oral
or written, by Tuesday Morning or its employees or representatives, except as
expressly contained in this Agreement.  Employee further represents that
Employee is relying on Employee’s own judgment in entering into this
Agreement.  No change or modification of this Agreement shall be valid or
binding upon the parties unless such change or modification is in writing and
signed by the parties.

 

18.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

 

19.Miscellaneous.  This Agreement shall be construed as a whole in accordance
with its fair meaning and not strictly for or against any of the parties.  If
any court determines that any provision of this Agreement is unenforceable for
any reason, the parties agree that such determination shall not bar or affect
the parties’ right to enforce the remaining provisions of this Agreement.  A
waiver of a breach of any term of this Agreement by any party shall not be
construed as a waiver of any subsequent breach of the same term or of any other
breach of a different term.  This Agreement may be executed by each party in
separate counterparts, each of which shall be deemed an original and constitute
one document.

 

20.Section 409A Compliance.

 

 

4

Initials_RMR/SD_____

--------------------------------------------------------------------------------

[LETTERHEAD]

(a)Notwithstanding any provisions of this Agreement to the contrary, to the
extent (i) any payments to which Employee becomes entitled under this Agreement,
constitute deferred compensation subject to Section 409A of the Code, (ii)
Employee is deemed at the time of such termination of employment to be a
“specified employee” as defined in the applicable Final Treasury Regulations
under Section 409A of the Code, or any successor provision thereto, and (iii) at
the time of Employee’s separation from service Tuesday Morning is publicly
traded (as defined in Section 409A of Code) and the provisions of this Section
20(a) otherwise apply to Employee, then such payment or payments shall not be
made or commence until the earliest of (x) the expiration of the six-month
period measured from the date of Employee’s Termination Date (or, if earlier,
the date of death of Employee). Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this Section 20
shall be paid to Employee or Employee’s beneficiary in one lump sum.

 

(b) It is intended that this Agreement comply with or be exempt from the
provisions of Section 409A of the Code and the Final Treasury Regulations and
guidance of general applicability issued thereunder so as to not subject
Employee to the payment of additional interest and taxes under Section 409A of
the Code, and in furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions.

 

(c)Notwithstanding any provision of this Agreement to the contrary, if the
28-day period (consisting of the 21-day review period plus the seven day
revocation period) described in Section 9 of this Agreement commences in one
taxable year and ends in another taxable year, the Separation Payment shall be
paid beginning on the first regularly scheduled payday in the later taxable
year.

 

21.Acknowledgment.  By signing below, the parties represent that they have
carefully read and considered this Agreement and fully understand the extent and
impact of its provisions.  The parties acknowledge they have signed this
Agreement voluntarily.

 

 

* * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows]

 

5

Initials_RMR/SD_____

--------------------------------------------------------------------------------

[LETTERHEAD]

 

EMPLOYEETUESDAY MORNING, INC.

 

 

 

By:  __/s/ Susan Davidson________By:  /s/ R. Michael Rouleau

Susan DavidsonName:R. Michael Rouleau

Title:Chief Executive Officer

 

__7/2/2015______________________June 29, 2015_________________

Date signedDate signed

 

 

 

 

6

 